Citation Nr: 1608118	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-15 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date prior to July 9, 2012 for the grant of 100 percent disability for bipolar disorder.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1979 and April 1984 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran and his wife testified before the undersigned in an August 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  


FINDINGS OF FACT

The May 2008 denial of an increased rating for bipolar disorder became final, the Veteran did not appeal, new and material evidence was not received within one year, and he did not file a claim for an increase until July 9, 2012.  Treatment records from the year prior to claim fail to show a factually ascertainable increase. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 9, 2012 for the grant of a 100 percent rating for bipolar disorder have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.157, 3.159, 3.400 (2012, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  However, the U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court recognized that enactment of the VCAA does not affect matters on appeal when the questions are determined as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

For earlier effective date claims, the VCAA does not apply, because the facts of the claim are undisputed, and the claim is denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.  Nevertheless, the RO sent the Veteran a letter in July 2013 providing him notice in compliance with the VCAA and implementing laws.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the August 2015 hearing, the undersigned identified and explained the issue and suggested evidence that could support his claims.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

II. Earlier Effective Date

The Veteran asserts that he is entitled to an effective date prior to July 9, 2012 for the grant of 100 percent disability because his disability has not changed and he was similarly disabled since his discharge from service.

Generally, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An exception to this rule applies if an increase in disability occurred within one year prior to date of receipt of the claim; in which case, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400(o)(1)(2); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC12-98 (1998).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).  VA outpatient or hospital examination or admission may constitute an informal claim if the Veteran indicates that the service-connected disability has worsened since the time it was last evaluated and the communication is made within a year of the formal claim.  See 38 C.F.R. § 3.157(b)(2012).  In 2015, VA removed section 3.157 and replaced that provision with language in section 3.155(b).  See 38 C.F.R. Part 3 (2015).  In this case, the Veteran filed his claim in 2012 before the change in the law, so his claim is governed by the more-favorable law prior to 2015.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

As explained below, the criteria for effective dates prior to July 9, 2012 for the grant of a 100 percent rating for bipolar disorder have not been met.  See 38 C.F.R. § 3.400.  

Service connection for bipolar disorder was granted and the RO set a 30 percent disability rating in a September 1999 rating decision.  The Veteran did not appeal that rating and no new and material evidence was received within a year of the decision.  He filed a claim for an increased rating, which was denied by the RO in a May 2008 decision.  Again, the Veteran did not appeal the rating and no new and material evidence was received within a year of the decision.  As such, the September 1999 and May 2008 denials of higher ratings became final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Veteran sought sporadic treatment from 1999 to 2013.  Seeking treatment alone is not sufficient to establish an informal claim, and the records do not show a communication, which could satisfy the above requirements for a benefits claim.  In the year prior to his July 9, 2012 formal claim, the Veteran sought mental health treatment multiple times.  He did not express intent to seek an increased rating or benefits during treatment.  In some introductory comments, the providers noted his service-connected disability rating, but the Veteran did not discuss his rating.  The record does not show any formal or informal communication that could be construed as a claim for an increased rating between the time of the May 2008 denial and the current, July 2012 claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 3.157(b) (2012).  

The above notwithstanding, the Veteran could be awarded an earlier effective date if within the year before his claim, the evidence shows a factually ascertainable date upon which his bipolar disorder worsened.  See 38 C.F.R. 3.400(o)(1)(2).  The Veteran asserts that his disability was the same severity since discharge from service.  His assertions indicate that his bipolar disorder did not increase on or within a year of his claim but instead the level of severity was the same well before a year of his claim.  Moreover, VA records from July 2011 to July 2012 show consistent treatment and symptoms.  He had appropriate behavior, normal cognitive function, and did not demonstrate the level of symptoms observed by the August 2013 examiner.  See VA treatment August 2011, September 2011, December 2011, February 2012, April 2012, June 2012.  As such, the date of increase of bipolar disorder is not factually ascertainable from the evidence.  If the level of severity of his bipolar disorder was the same more than a year prior to his July 2012 claim, the appropriate effective date is the date of claim.  See 38 C.F.R. 3.400(o)(1)(2).  Therefore, the proper effective date for the Veteran's 100 percent disability is July 9, 2012, the date of claim.  See 38 C.F.R. § 3.400.  





	(CONTINUED ON NEXT PAGE)

ORDER

An effective date prior to July 9, 2012 for the grant of 100 percent disability for bipolar disorder is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


